NO. 07-10-00388-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

OCTOBER
25, 2010
 

 
IN RE YORKSHIRE INSURANCE CO., LTD. AND OCEAN MARINE INSURANCE CO., LTD.

 

 
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
On October 1, 2010, this Court
received a petition for writ of mandamus filed by Yorkshire Insurance Company,
Ltd., and Ocean Marine Insurance Company, Ltd., requesting the issuance of
mandamus to overrule the trial court’s order granting Cynthia Fisher’s motion
to quash oral deposition.  In addition to
quashing the deposition of Fisher, the order further declared that documents
identified as “Privileged Documents 1-44, Delivered From Jody Sheets To Mark
Buzzard In Open Court On January 8th, 2003, with label ‘Defendant’s
# 3’,” are protected by lawyer-client privilege.  Responses to this petition were received from
the Segers and from Fisher on October 18.  
            On
October 6, 2010, the Court received Relators’ Motion
for Temporary Relief.  The motion
indicates that trial in the underlying cause is set to begin on November
1.  Insurers contend that the evidence
they are being denied by the trial court’s order is material and essential to
their defense.  As such, Insurers pray
that this Court issue an order staying the underlying trial proceedings pending
a ruling on the petition for mandamus. 
While the Insurers’ certificate of conference indicates that the Segers oppose the motion, no response to the motion has
been filed.
            As
the evidence that is denied the Insurers by the trial court’s order granting Cynthia
Fisher’s motion to quash oral deposition appears that it may be material and
essential to Insurers’ defense in the underlying proceeding, the Court hereby
grants the motion for temporary relief and orders that the proceedings in the
84th District Court of Hutchinson County, Texas, are stayed pending
this Court’s ruling on Insurers’ petition for writ of mandamus.
 




                                                                                                Per
Curiam